Citation Nr: 0326115	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the left knee, to include left knee pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from March 1990 to 
July 1990, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.  

The claims folder reveals that in July 2002 the veteran 
submitted a claim for entitlement to service connection for 
the residuals of a stroke, to include seizures, secondary to 
her service in the Persian Gulf.  That issue is not before 
the Board and it is referred to the RO for additional 
development and adjudication.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When the claim was originally reviewed by the Board, the 
claim on appeal was whether new and material evidence had 
been submitted sufficient to reopen the claim for entitlement 
to service connection for a left knee disability.  In a 
December 2000 decision, the Board found that the veteran had 
indeed presented new and material evidence, and it reopened 
the claim.  Following that action, the Board remanded the 
claim to the RO for the purpose of obtaining additional 
medical documents.  The Board also requested that a medical 
examination of the veteran be accomplished in order to 
determine whether the veteran is now suffering from a ratable 
disability of the left knee.

The claim was then returned to the Board for review.  
Thereafter, the Board notified the veteran that it was 
deferring issuing a decision on the issue and that it would 
be undertaking additional development of the claim pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.  

After the issuance of the notification, the Board obtained VA 
treatment records from the Houston VA Medical Center.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, this case 
must be remanded to the RO for initial consideration of the 
information developed by the Board.  

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1. The RO should contact the veteran and 
ask that she identify all sources of 
recent medical treatment received for her 
purported left knee disability since July 
1990 to the present [not to include 
treatment received at the VA Medical 
Centers in Houston, Texas, and Jackson, 
Mississippi], and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2002).

2.  The RO should obtain from the VA 
Medical Center in Jackson, Mississippi, 
specifically the veteran's medical 
treatment records for her left knee for 
the period of July 1990 to January 1992, 
and from July 1992 to December 1993.  The 
RO should request outpatient treatment 
records, imaging study reports, and 
clinical records of knee treatment.  If 
any records have been retired or 
transferred, action should be taken to 
obtain such records.  If no records for 
the time period in question exist, this 
fact should be noted in the record.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.

Thereafter, the RO should readjudicate the issue on appeal 
taking into account any development accomplished by the Board 
prior to this Remand.  The appellant is hereby notified that 
she has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



